NOTICE OF NON-RESPONSIVE AMENDMENT
(in response to amendment dated 8/4/2022)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The reply filed on 8/4/2022 is not fully responsive to the prior Office Action (Restriction Requirement dated 6/27/2022) because of the following omission(s) or matter(s): an election of a single species among Species A, B, and C (see Election/Restrictions section below). See 37 CFR 1.111.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 8/4/2022 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.
It is noted that the Restriction Requirement dated 6/27/2022 also included a requirement for an election of Species among Species A, B, and C. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution the merits to which the claims shall be restricted if no generic claim is finally held to be allowable; however, Applicant’s response does not include such an election. Therefore, Applicant’s response is not fully responsive to the prior Office Action (Restriction Requirement dated 6/27/2022)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793